Citation Nr: 0839458	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  The propriety of the reduction of the evaluation of 
residuals of a lumbar spine injury from 60 percent to 20 
percent.

2.  The propriety of the severance of the total disability 
rating for compensation due to individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
October 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In December 2006 and April 2008 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  A July 1994 rating decision assigned a 60 percent rating 
for the service-connected residuals of a lumbar spine injury, 
effective from October 1993, based on findings of an April 
1994 VA compensation examination.

2.  Following VA examinations in October 2000 and January 
2001, the RO proposed to decrease the veteran's 60 percent 
rating for residuals of a lumbar spine injury to 20 percent 
in an August 2001 rating decision; the veteran was furnished 
with notice of the proposed reduction that same month.

3.  In a December 2002 rating decision, the RO implemented 
the reduction, effective from December 2002; a subsequent 
January 2003 rating decision determined the effective date of 
the reduction to be from April 2003.

4.  When compared with medical findings that formed the basis 
for the 60 percent rating, the October 2000 and January 2001 
VA examination reports reflect overall sustained material 
improvement in the veteran's service-connected residuals of a 
lumbar spine injury under the ordinary conditions of life.  

5.  The evidence shows that the veteran's service-connected 
residuals of a lumbar spine injury are manifest by subjective 
complaints of constant severe low back pain with radiation 
into both legs; objectively, forward flexion is limited to 45 
degrees; there is MRI and CT evidence of disc bulging with no 
evidence of disc herniation or spinal stenosis and no more 
than mild degenerative disc disease.  There is no other 
evidence of neurologic disability.

6.  In terminating TDIU based on the veteran's combined 
rating for his service-connected disabilities no longer 
meeting the schedular rating requirements of 38 C.F.R. 
§ 4.16(a) given a reduction in the schedular rating for 
residuals of a lumbar spine injury, the RO failed to meet all 
due process requirements when it did not then consider the 
provisions of 38 C.F.R. § 3.343(c) in determining whether the 
case warranted referral for consideration of TDIU under 38 
C.F.R. § 4.16(b).

7.  Because all due process requirements were not met in 
terminating TDIU, the termination was not proper and TDIU 
must be restored effective April 1, 2003.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the veteran's service-
connected residuals of a lumbar spine injury, from 60 percent 
to 20 percent disabling was proper, and the 60 percent rating 
should not be restored.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.44, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2.  TDIU is restored, effective April 1, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.343(a), 
3.344, 4.1, 4.2, 4.10, 4.13, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In reviewing the veteran's claims of entitlement to 
restoration of a 60 percent rating for residuals of a lumbar 
spine injury and restoration of TDIU, the Board observes that 
the RO issued a VCAA notice to the veteran in a February 2007 
letter which informed him of the evidence generally needed to 
support claims of entitlement to restoration of disability 
ratings and TDIU; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  The 
February 2007 letter informed him of the evidence needed for 
the assignment of evaluations and effective dates for awards 
of disability ratings and TDIU.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although VCAA notice was 
not provided the veteran until after the December 2002 rating 
decision from which the instant appeal arises, the Board 
finds that, under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate the claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of his claims.  Moreover, the VCAA notice letter and 
subsequent readjudication of the claims have cured any defect 
with regard to the time of notice.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as the veteran's and his 
representative's written statements and were reviewed by both 
the RO and the Board in connection with the veteran's claims.  
The veteran was afforded a personal hearing at the RO and a 
transcript of his testimony at this hearing is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

Factual Background

In a July 1994 rating decision, the RO granted service 
connection for residuals of a lumbar spine injury and 
assigned a 60 percent rating, under Diagnostic Code 5293.  
Evidence used in rendering this decision consisted of service 
medical records and an April 1994 VA examination report which 
showed forward flexion of the lumbar spine to 25 degrees and 
extension to 10 degrees.  The report further showed partial 
right foot drop with decreased muscle strength and sensation 
to pinprick in the right lower extremity.  The 60 percent 
disability rating was assigned based on limitation of motion 
and nerve root impingement with partial right foot drop under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

In an October 1995 rating decision, the RO granted service 
connection for post-operative residuals of a left elbow 
injury with ulnar nerve entrapment and also granted TDIU, 
both effective from October 15, 1993.  The rating decision 
was based on a September 1994 VA examination report that 
found that the veteran had approximately 60 percent of normal 
function in his left upper extremity.  

An October 1999 rating decision continued the veteran's 60 
percent disability rating for residuals of a lumbar spine 
injury and his TDIU, noting that the evidence of record did 
not warrant entitlement, but because the current level of 
disability had been in effect for 5 years, sustained 
improvement must be shown and the current evaluations would 
be continued pending a further examination to determine 
whether there was sustained improvement.  The rating decision 
was based on July 1999 nerve conduction studies revealing no 
electrophysiologic evidence of lumbar radiculopathy and a 
July 1999 VA examination report which found no evidence of 
any neurological deficit to explain the veteran's complaints 
of severe back pain and inability to stand or walk.  The 
examination report further showed no evidence of a long-
standing cord compression as the veteran's reflexes were 
symmetrical with normal tone in both his upper and lower 
extremities.  The examiner opined that the veteran should be 
able to ambulate.  

In a May 2001 rating decision, the veteran's 60 percent 
disability rating for residuals of a lumbar spine injury and 
his TDIU were continued based on VA treatment records and an 
October 2000 VA examination report.  The examination report 
showed that the veteran's back musculature was well-developed 
with normal alignment.  There was no evidence of muscle 
wasting, or palpable spasms.  Active range of motion showed 
forward flexion to 45 degrees and lateral bending to the left 
and right to 15 degrees while the veteran remained in his 
wheelchair.  The examiner opined that the veteran's strength 
with forward flexion and backward extension was about 50 
percent of that expected.  The examiner found the status of 
the veteran's back unchanged since the last examination.

The August 2001 rating decision proposed to reduce the 
veteran's evaluation for residuals of a lumbar spine injury 
to 20 percent and consequently sever his entitlement to TDIU, 
should the proposed reduction become effective.  The rating 
decision was based on the prior VA treatment records and 
October 2000 VA examination report considered in the May 2001 
rating decision, as well as a January 2001 VA neurological 
examination report.  The January 2001 VA neurological 
examination report shows that the veteran was able to pull 
himself easily from his wheel chair and hold himself up, at 
least in part, with his legs.  The exam also revealed that he 
retained normal reflexes and normal muscle bulk in the lower 
extremities.  The examiner also noted that the veteran's foot 
remained in a position against gravity when his right leg was 
lifted and that his foot dropped only later.  The examiner 
opined that someone with foot drop should not be able to hold 
his foot against gravity as the veteran demonstrated.  The 
examiner further found no convincing evidence of any 
functional loss.

The December 2002 rating decision reduced the veteran's 
rating for residuals of a lumbar spine injury from 60 percent 
to 20 percent, and severed his entitlement to TDIU, effective 
from December 20, 2002.  The rating decision was based on the 
previously considered evidence as well as subsequent VA 
treatment records.  The veteran disagreed with the reduction 
and termination in his December 2002 notice of disagreement.  

A subsequent January 2003 rating decision found the December 
2002 rating decision made clear and unmistakable error in 
assigning the effective date for reducing the evaluation for 
the low back condition and for the termination of TDIU.  An 
effective date of April 1, 2003, was assigned for both the 
reduction in disability rating and the termination of TDIU.  

Legal Analysis-Reduction for Residuals of a Lumbar Spine 
Injury

Initially, the Board notes that these claims are not claims 
for increased ratings.  Rather, they are claims for 
restoration of benefits.  See Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  The Board notes that the veteran was 
initially notified of the RO's proposed reduction for the 
disability in a rating decision dated in August 2001.  The 
Board finds that this rating decision and its accompanying 
letter complied with the provisions of 38 C.F.R. § 3.105(e) 
(2007), which requires notification of the proposed reduction 
in evaluation, a statement of the material facts and reasons 
for such reduction, and an opportunity to submit evidence 
within 60 days to show that compensation payments should be 
continued at their present level.  The RO has complied with 
the procedural due process requirements provided for in 38 
C.F.R. § 3.105(e).  Moreover, the Board further notes that 
the veteran does not contend VA noncompliance with the 
procedural requirements for rating reductions.  See 38 C.F.R. 
§ 3.105(e) (2007).  Under these circumstances, the Board will 
only focus its analysis on whether the reduction and 
termination were warranted.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2007); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Court, in Brown v. Brown, 5 Vet. App. 413, 420 
(1993), has interpreted the provisions of 38 C.F.R. § 4.13 
(2007) to require that in any rating reduction case it must 
be ascertained, based upon a review of the entire recorded 
history of the disorder, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Where a 
rating has been in effect for greater than five years, as in 
this case, it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
In Kitchens v. Brown, 7 Vet. App. at 324, the Court stated 
"[i]n order for the VA to reduce certain service-connected 
disability ratings, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied."  This regulation requires that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. at 417-18.  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated (although post-reduction medical 
evidence may be considered in the context of considering 
whether actual improvement was demonstrated).  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The veteran's service-connected residuals of a lumbar spine 
injury was rated as 60 percent disabling under Diagnostic 
Code 5293 from October 15, 1993 to March 31, 2003, and as 20 
percent disabling thereafter.

The Board notes that during the pendency of the appeal, the 
regulations for evaluating spine disabilities were amended 
effective September 23, 2002 and September 26, 2003.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  Consequently, 
application of the newer regulations can be no earlier than 
the effective date of the change.

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, the criteria provide that a 20 
percent disability rating is assigned for moderate limitation 
of motion.  The next higher rating of 40 percent is warranted 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5293, which sets forth the criteria for 
rating intervertebral disc syndrome (IVDS), a 20 percent 
rating is assigned for IVDS with moderate recurring attacks.  
A 40 percent evaluation is authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5295, a 20 percent rating is assigned 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 23, 2002 and September 26, 2003

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months and a 10 percent rating is assigned with the 
incapacitating episodes have a total duration of at least one 
week but less than two weeks during the past 12 months.  Note 
1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Criteria for Evaluating the Spine--Effective on September 26, 
2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is warranted for forward flexion 
of the thoracolumbar spine of 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).  

After a full review of the record, the Board concludes that 
the reduction of the rating for the service-connected 
residuals of a lumbar spine injury from 60 percent to 20 
percent was proper.  In this case, the original 60 percent 
rating was assigned, effective from October 1993, because the 
medical evidence showed that the veteran sustained a minimal 
compression fracture and spondylolisthesis following a fall 
in service and was eventually discharged because he was found 
medically unfit to continue to carry out his duties.  
Moreover, the April 1994 VA examination report showed forward 
flexion limited to 25 degrees and evidence of peripheral 
radiculopathy in both extremities, with partial right foot 
drop.  

The VA outpatient medical treatment records, dated from 
December 1997 to December 2002, show that the veteran had 
subjective complaints of back pain, muscles spasms, 
intermittent loss of bowel function and paraplegia.  However, 
beginning in December 1997, the veteran has been diagnosed 
with lower extremity weakness and numbness with no anatomical 
confirmation.  Objective evidence of record further shows no 
electrophysiological evidence of acute or chronic 
denervation, as specifically evidenced by an EMG study 
conducted in February 2001.  A September 2001 treatment 
record indicates that the veteran drove himself to the VA 
facility.  Several treatment records, while noting the 
veteran's complaints, indicate that the objective clinical 
and diagnostic studies do not support his assertions that he 
was unable to walk.  Likewise, as noted above, the July 1999, 
October 2000 and January 2001 VA examination reports also 
show objective evidence of forward flexion to 45 degrees and 
either no convincing functional loss or no evidence of any 
neurological deficit to explain his complaints of severe back 
pain or any inability to stand or walk.

Upon comparison of the objective evidence forming the basis 
for the RO's assignment of the 60 percent rating with the 
evidence cited by the RO in support of the reduction in the 
rating, the Board finds that sustained material improvement 
in the veteran's service-connected residuals of a lumbar 
spine injury has been shown.  Although his service-connected 
lumbar spine disability was evaluated as 60 percent disabling 
for more than five years, the Board finds that the 
examination which immediately preceded the award of the 60 
percent disability rating and the subsequent July 1999, 
October 2000 and January 2001 VA orthopedic and neurological 
examinations preceding the reduction in the 60 percent award 
are comparable.  In other words, the subsequent VA 
examination reports are just as full and complete as the 
April 1994 VA examination report with respect to the 
inclusion of findings which address the criteria that is used 
to evaluate the veteran's lumbar spine disability.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

The evidence clearly shows that following the July 1999 VA 
examination report, the objective medical findings have been 
consistent with the criteria which warrants a 20 percent 
rating for residuals of a lumbar spine injury, where the 
evidence has shown the veteran's reflexes to be symmetrical 
with normal tone and without neurological deficits, and no 
objective evidence of pronounced intervertebral disc syndrome 
and forward flexion of the thoracolumbar spine to 45 degrees.  
See 38 C.F.R. Diagnostic Codes 5235-5243 (2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

Moreover, as the objective evidence of record clearly 
demonstrates that the veteran's service-connected residuals 
of a lumbar spine injury has undergone sustained improvement, 
the Board concludes that the reduction of the 60 percent 
rating to 20 percent, effective from April 1, 2003, for 
service-connected residuals of a lumbar spine injury was 
proper.  In this respect, the Board notes that a subsequent, 
November 2003 VA field report, indicates that several of the 
veteran's neighbors have observed the veteran walking.  They 
also indicated that his gait was not particularly slow or 
different and one person had observed the veteran mow his 
lawn with a riding mower.  One neighbor had observed the 
veteran in a wheel chair and walking with difficulty with a 
slow gait.  That same neighbor indicated that the veteran had 
told him that his physicians could not explain why he was not 
confined to a wheel chair and that he was incontinent.  
Despite the one neighbor's account, this report tends to show 
that the veteran continues to have sustained improvement in 
his lumbar spine disability.  Moreover, subsequent treatment 
records and VA examinations show that the veteran's residuals 
of lumbar spine injury continue to show sustained 
improvement, and that the current neurological deficits in 
the lower extremities are attributed to his nonservice-
connected diabetes and not a result of his lumbar spine 
injury.  In reaching this conclusion, the Board finds that 
the preponderance of the evidence is against the claim for 
restoration of the 60 percent disability for residuals of a 
lumbar spine injury.  As such, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Severance of TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

When the veteran was granted TDIU in the October 1995 rating 
decision, it was granted under 38 C.F.R. § 4.16(a) as, in 
light of the previously assigned 60 percent evaluation for 
the veteran's residuals of a lumbar spine injury and the 
October 1995 rating decision's grant of 20 percent for post-
operative residuals of a left elbow injury, the veteran met 
the percentage standards as set forth in 38 C.F.R. § 4.16(a).  
Specifically, at that time his service-connected disabilities 
consisted of the residuals of a lumbar spine injury, 
evaluated as 60 percent disabling; post-operative residuals 
of a left elbow injury, evaluated as 20 percent disabling; 
hypertension, evaluated as 10 percent disabling; and 
residuals of a left ankle injury, mild neck sprain and 
fractured right radial head and scaphoid, all evaluated as 0 
percent disabling.  A combined 70 percent disability rating 
was in effect from October 15, 1993, and TDIU was awarded 
from that date.  Essentially, when the veteran's rating for 
residuals of a lumbar spine injury was reduced from 60 to 20 
percent effective from April 1, 2003, TDIU was also 
discontinued from that date, based upon consideration of the 
rating reduction alone (failure to meet the percentage 
standards under 38 C.F.R. § 4.16(a)).

Standards for termination of a TDIU rating are found at 
§ 3.343(c).  These provisions stipulate that in reducing a 
rating of 100 percent service-connected disability based on 
individual unemployability, the provisions of 38 C.F.R. 
§ 3.105(e) are for application but caution must be exercised 
in such a determination that actual employability is 
established by clear and convincing evidence.  The "clear and 
convincing" standard requires that capacity for work be 
proven to a "reasonable certainty" but not necessarily be 
"undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  The clear and convincing standard of proof is an 
intermediate standard between preponderance of the evidence 
and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 
48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

In this case, the RO properly complied with the procedural 
provisions of 38 C.F.R. § 3.105(e) and also properly 
concluded that, once the rating for residuals of a lumbar 
spine injury was reduced, TDIU could no longer be continued 
under 38 C.F.R. § 4.16(a) as a matter of law because the 
schedular requirements for TDIU under that provision were no 
longer met.  Moreover, in the January 2004 SOC, the RO did 
consider whether the case warranted referral for 
extraschedular consideration of TDIU under 38 C.F.R. 
§ 4.16(b) and decided that the requirements for such referral 
were not met under the provisions of that regulation.  
However, because this case involved the termination of TDIU 
already in effect rather than simply whether the case 
warranted referral for extraschedular consideration by the 
Director, Compensation and Pension Service, of an allowance 
of TDIU, the Board concludes that the RO should have 
considered the provisions of section 3.343(c) in determining 
whether to refer this case for extraschedular consideration 
of the continuance of TDIU under section 4.16(b).

The record fails to show that the RO considered section 
3.343(c) in this regard.  Although the May 2008 SSOC provided 
notice of this regulation to the veteran, the RO does not 
discuss the provisions of this regulation in rendering its 
decision to terminate TDIU.  Accordingly, the Board concludes 
that, in terminating TDIU based on the veteran's combined 
rating for his service-connected disabilities no longer 
meeting the schedular rating requirements of 38 C.F.R. 
§ 4.16(a) given a reduction in the schedular rating for 
residuals of a lumbar spine injury, the RO failed to meet all 
due process requirements when it did not then give the 
veteran notice of 38 C.F.R. § 3.343(c) and consider the 
provisions of 38 C.F.R. § 3.343(c) in determining whether the 
case warranted referral for extraschedular consideration of 
the continuance of TDIU under 38 C.F.R. § 4.16(b).  Because 
all due process requirements were not met in terminating 
TDIU, the termination was not proper, and TDIU must be 
restored effective April 1, 2003.  See Kitchens v. Brown, 7 
Vet. App. 320, 325 (1995) (where VA reduces a disability 
rating "without observing applicable . . . regulation, such a 
rating [reduction] is void ab initio."); cf. Olson v. Brown, 
5 Vet. App. 430, 434 (1993).


ORDER

The reduction in rating from 60 percent to 20 percent 
disabling for the service-connected residuals of a lumbar 
spine injury was proper, and the appeal is denied.

As the termination of the veteran's TDIU effective April 1, 
2003, was improper, restoration of TDIU from that date is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


